Citation Nr: 0503054	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 11, 
1999, for the establishment of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  By a December 1999 rating 
decision, the RO denied service connection for hearing loss, 
tinnitus, and a nervous condition to include post-traumatic 
stress disorder (PTSD).  However, by a January 2004 rating 
decision, the RO established service connection for PTSD, 
effective August 11, 1999.  Therefore, this service 
connection claim has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

The veteran provided testimony at a personal hearing 
conducted before the undersigned Acting Veterans Law Judge in 
October 2004, a transcript of which is of record.  Among 
other things, the veteran withdrew his appeal on the hearing 
loss and tinnitus claims at this hearing.  See 38 C.F.R. 
§ 20.204.

For the reasons stated below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

As noted in the Introduction, service connection was 
established for PTSD by a January 2004 rating decision, 
effective August 11, 1999.  However, at his October 2004 
hearing, the veteran testified, in essence, that he disagreed 
with this effective date and that he wanted to appeal the 
issue to the Board.  The Board finds that this hearing 
testimony, as contained in the hearing transcript, 
constitutes a valid and timely Notice of Disagreement 
regarding the effective date assigned for the establishment 
of service connection for PTSD.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302.  

In accord with the doctrine announced in Manlicon v. West, 12 
Vet. App. 238 (1999), the Board concludes that this case must 
be remanded so that the RO can issue a Statement of the Case 
(SOC) regarding the earlier effective date issue.  See also 
38 C.F.R. §§ 19.26, 19.29.  Further, the veteran is hereby 
advised that the Board will exercise appellate jurisdiction 
over the claim only if after receiving the SOC, he files a 
timely Substantive Appeal that complies with the provisions 
of 38 U.S.C.A. § 7105, as well as 38 C.F.R. §§ 20.202 and 
20.302.  

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  See 38 C.F.R. 
§ 3.159.  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  

2.  The originating agency should issue a 
Statement of the Case to the veteran and 
his representative  addressing the issue 
of entitlement to an effective date 
earlier than August 11, 1999, for the 
establishment of service connection for 
PTSD , and which includes a summary of 
the evidence considered as well as all 
relevant law and regulations.  The 
veteran should be advised of the need to 
file a Substantive Appeal to perfect an 
appeal with respect to this issue.  Both 
he and his representative should be given 
the appropriate period of time in which 
to respond.

The purpose of this remand is to comply with due process of 
law.  No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




